COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  Texas Health and Human Services F/K/A          §               No. 08-22-00080-CV
  Texas Department of Aging and Disability
  Services A/K/A El Paso State Supported         §                 Appeal from the
  Living Center,
                                                 §                448th District Court
                           Appellant,
                                                 §             of El Paso County, Texas
  v.
                                                 §               (TC# 2018DCV3036)
  Martha Garcia.,
                                                 §
                           Appellee.
                                             §
                                           ORDER

       Appellant has filed an agreed motion for abatement. The Court finds good cause to grant

this abatement. Therefore, we ORDER this appeal to be abated until August 18, 2022. The

appellate timetable will be suspended during the abatement. The parties are directed to notify the

Court whether the dispute has been resolved and to file the motion necessary to dispose of the

appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal

by agreement, the appeal will be reinstated and the record will be due 20 days from the date of

the reinstatement order.

       IT IS SO ORDERED this 20th day of May, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.